                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                               CHARLESTON DIVISION


JURIAH JORDAN RONCAL,

                            Plaintiff,

v.                                          CIVIL ACTION NO. 2:18-cv-01311

DUNBAR POLICE DEPARTMENT, et al.,

                            Defendants.



                     MEMORANDUM OPINION AND ORDER

      This action was referred to United States Magistrate Judge Dwane L. Tinsley

for submission to this court of proposed findings of fact and recommendation for

disposition, pursuant to 28 U.S.C. § 636(b)(1)(B). On December 9, 2019, Magistrate

Judge Tinsley submitted the Proposed Findings of Fact and Recommendation [ECF

No. 22] (“PF&R”), recommending the court dismiss this matter for failure to

prosecute, pursuant to Rule 41(b) of the Federal Rules of Civil Procedure, and deny

without prejudice the defendants’ pending Motion to Dismiss [ECF No. 9] and

Motions for Summary Judgment [ECF Nos. 17 and 19]. To date, no objections to

Magistrate Judge Tinsley’s PF&R have been filed, and the time period for the filing

of objections has passed.

      Accordingly, the court ADOPTS and INCORPORATES herein the PF&R. For

the reasons stated, the court DISMISSES this matter for failure to prosecute,
pursuant to Rule 41(b) of the Federal Rules of Civil Procedure, and DENIES without

prejudice the defendants’ pending Motion to Dismiss [ECF No. 9] and Motions for

Summary Judgment [ECF Nos. 17 and 19].

      The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.

                                      ENTER:      January 15, 2020
